Citation Nr: 0621378	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II.


ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) Atlanta, 
Georgia which granted service connection for diabetes 
mellitus and assigned a 20 percent evaluation.  The veteran, 
who had active service from February 1970 to July 1980, 
expressed disagreement with this initial rating and the case 
was forwarded to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that during the 
pendency of this appeal, on March 3, 2006, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
in a May 2003 letter of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As the correct evaluation is 
the subject of the present appeal, additional notice is 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran about disability ratings 
and effective dates for the award of benefits, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Since this case is being returned for additional 
evidentiary development, explained below, the RO will have an 
opportunity to address this matter.

With respect to the evidence for consideration in this 
appeal, the Board notes that the veteran has not been 
afforded a VA examination in order to assess the severity of 
his diabetes.  Since the veteran appears to suggest in his 
Substantive Appeal that his diabetes has increased in 
severity, the Board is of the opinion that the veteran should 
be afforded an examination to ascertain the severity and 
manifestation of his diabetes.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1. The veteran should be provided 
appropriate notice consistent with 
38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) and the Court's 
guidance in Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. Mar. 3, 2006) in 
connection with his claim for an initial 
evaluation in excess of 20 percent for 
his diabetes mellitus.  

2.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his diabetes mellitus.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished and 
complaints and clinical findings should 
be reported in detail.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
indicate whether the veteran's diabetes 
mellitus requires insulin, a restricted 
diet and regulation of activities.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


